Citation Nr: 0702486	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for a psychosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States 


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1943 to April 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in January 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge.  A hearing transcript is of record.

In April 2004 and March 2005, the Board remanded the claim 
for additional development.  As the requested development has 
been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board granted the veteran's motion to advance the case on 
the docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The service-connected psychosis is not continuously 
controlled by medication, and the psychosis is not manifested 
by mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks during periods of 
significant stress.


CONCLUSION OF LAW

The criteria for a compensable rating for a psychosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.130, Diagnostic Code 9210 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO then provided pre- and post-adjudication VCAA notice 
by letters dated in September 2002, April 2004, and April 
2005.  The notices included the type of evidence needed to 
substantiate the claim for increase for a psychosis, that is, 
evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The notices 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim. 

As for content of the VCAA notices, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the degree of disability assignable was 
not provided, as the claim for increase is the issue on 
appeal, other statutory and regulatory provisions were 
applied to ensure that the veteran received the proper notice 
as to the rating for a psychosis as required by 38 U.S.C.A. 
§ 7105(d).  

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in July 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
two VA examinations.  As there is no indication of the  
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

The psychosis is rated under Diagnostic Code (DC) 9210 under 
the General Rating Formula for Mental Disorders.  Pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9210, a noncompensable 
rating is assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

The criteria for the next higher rating, 10 percent, under DC 
9210 are occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks during periods of significant 
stress, or; symptoms controlled by continuous medication.

Factual Background

In a rating decision in December 1946, the RO granted service 
connection for a psychosis, which was shown in service, and 
assigned a noncompensable rating. 


In June 2002, the veteran filed his current claim for 
increase. 

On VA examination in December 2002, although the veteran 
appeared anxious, there were no hallucinations, delusional 
material, or any other active psychotic symptoms.  The 
examiner concluded that the veteran's psychosis had been in 
remission for over 50 years, and that his current symptoms 
were attributable to dementia and anxiety disorder rather 
than his service-connected psychosis.

VA records from August 2002 to March 2004 document the 
veteran's complaints of intermittent anxiety and insomnia.  
Overall, the records disclose that the veteran was routinely 
treated for generalized anxiety disorder with social phobia 
and panic attacks.  Unspecified psychotic disorders were 
ruled out, and the veteran was diagnosed as having 
generalized anxiety and panic attacks with agoraphobic 
traits.

In accordance with the Board's March 2005 remand, the veteran 
was scheduled for a comprehensive VA psychological 
examination in March 2006 to evaluate the current level of 
severity of his service-connected psychosis.  The VA examiner 
diagnosed the veteran with dementia due to Alzheimer's 
disease, noting that onset began within the last 5 to 10 
years.  The examiner further noted that the veteran 
productively worked for years without receiving treatment for 
psychosis, ultimately concluding that any psychotic symptoms 
were likely related to the veteran's dementia rather than his 
service-connected psychosis.

Analysis

In reviewing the medical evidence of record, the veteran has 
most recently been diagnosed with Alzheimer's related 
dementia and generalized anxiety disorder, and the two VA 
examiners have found the veteran's current symptomatology is 
unrelated to the service-connected psychosis.  While the 
veteran's Alzheimer's and dementia symptoms may have 
worsened, there is no evidence of record indicating increased 
severity of the veteran's service-connected psychosis.  To 
the contrary, the medical evidence indicates that the 
veteran's psychosis is in complete remission.  Active 
psychotic symptoms have not been noted, diagnosed, or treated 
for over 50 years.  

The record is completely devoid of evidence indicating the 
veteran exhibits mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks due 
to the service-connected psychosis.  The record is similarly 
negative for any indication that the veteran's service-
connected psychosis is controlled by continuous medication.  

In the absence of symptoms meeting the criteria for a 
compensable rating under Diagnostic Code 9210, or some 
indication that the veteran's level of occupational and 
social impairment has worsened due to his service-connected 
psychosis, no increase is warranted.  

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for a psychosis is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


